Chief Justice Boyle
delivered the opinion of the court. This is an appeal from a judgment for the plaintiff, in an action of ejectment,'
The only error assigned, questions the sufficiency of the declaration, whether the objection taken to the declaration w°uld have been availing, if it had been made at the proper time, need not be determined, for after issue joined,- no adyaotage can be taken of any defect, either of form or substance, in a declaration in an action of ejectment, a
Judgment affirmed, with costs.

 1 Little pa. 500.